Citation Nr: 1206515	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a May 2005 colonoscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  The Veteran also testified at a hearing before the RO.  Transcripts of both hearings are of record.  


FINDINGS OF FACT

1.  The Veteran is currently in receipt of service-connected disability compensation for perianal abscess/fistula associated with type II diabetes mellitus.

2.  The objective evidence fails to identify any additional disability, for which service connection/compensation is not currently in effect, caused by a May 2005 colonoscopy.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for residuals of a May 2005 colonoscopy have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.361, 4.14 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for compensation under the provisions of 38 U.S.C.A. § 1151 in August 2009.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his claim for section 1151 benefits.  The letter advised the Veteran of the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim, such as treatment records related to his claimed condition(s).  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

Although the letter did not specifically notify the Veteran of the information already in VA's possession, the Veteran has not demonstrated that such failure was prejudicial to the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (A claimant has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim).  Indeed, the Veteran has not disputed the contents of the VCAA notice in this case.  Upon review of the August 2009 letter, the Board finds that the Veteran was afforded a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's VA treatment records from the Columbia, Missouri, and Omaha, Nebraska, VA medical centers (VAMCs) have been obtained and associated with the claims file.  The Veteran has submitted numerous lay statements and presented testimony before the RO and the Board in July 2010 and August 2011.  The Veteran was also informed in the decisions by the RO that his claim for section 1151 benefits was being denied, in part, due to the fact that he was seeking compensation for a disability for which he was already receiving service-connected compensation benefits.  The Veteran was informed that if he believed that his service-connected disability had worsened, he should file a claim for increased compensation.

Additionally, in August 2009, a VA medical opinion was obtained in connection with the claim, the report of which is of record.  The opinion report contains sufficient evidence by which to decide the claim regarding whether the Veteran suffers from any additional disability that was caused by VA treatment as a result of negligence or similar instance of fault on VA's part in conjunction with the May 2005 colonoscopy.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II.  Analysis

The Veteran is seeking compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a May 2005 colonoscopy.  The crux of his claim is that, as a result of the May 2005 procedure, he now suffers from residual disabilities, to include perianal abscesses and fistulas, a scalp condition, limited use of his arm as a result of a skin graft, possible hidradenitis, and MRSA (Methicillin-resistant Staphylococcus aureus).  He asserts, therefore, that he is entitled to compensation for these additional disabilities.

Compensation shall be awarded for a "qualifying additional disability" in the same manner as if such additional disability was service connected if the disability was:

	(a) . . . not the result of the veteran's willful misconduct and--

	(1) . . . was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary . . . and the proximate cause of the disability . . . was--

	(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the hospital care, medical or surgical treatment, or examination; or

	(B) an event not reasonably foreseeable. . .

38 U.S.C.A. § 1151 (West 2002 & Supp 2011); see Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (amending section 1151 to incorporate fault requirement and providing that those amendments were made applicable only to claims filed on or after October 1, 1997).  Thus, to obtain benefits under 38 U.S.C. § 1151(a), a claimant must show: (1) a "qualifying additional disability," (2) directly caused by the treatment furnished by VA, and (3) a proximate cause that is either a fault on the part of VA or an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(d)(1) (2011).  To establish that the proximate cause of a qualifying additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, the claimant must show either (1) that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) that VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

A review of the record shows that on May 20, 2005, the Veteran presented to the Columbia, Missouri, VA medical Center (VAMC) for a colonoscopy.  The digital rectal exam was noted to be normal.  There was a small polyp in the sigmoid colon that was cold biopsied and destroyed.  Examination of the rectum was normal and the Veteran was discharged home.  On June 18, 2005, the Veteran presented to urgent care with complaints of a two-week abscess on the inner right buttock.  The abscess was drained and packed.  The Veteran returned to the VAMC for dressing changes and in August 2005, he was noted to have some yellow discharge.  There was no evidence of active infection at that time.  In September 2005, the Veteran presented with complaints of increased pain in the area of his perirectal abscess.  It noted that hygiene to the perianal area was poor.  A hardened area was observed, but there was no evidence of any acute abscess.  In December 2005, the Veteran underwent an unroofing of the complicated perirectal abscess and a fistulotomy.  

In September 2006, the Veteran was again seen for treatment related to a perianal abscess.  The Veteran reported no problems since his December 2005 procedure.  In November 2006, the Veteran was treated for recurrent boils, which he indicated were itchy and puss filled.  The Veteran was observed to have two to four boils on his buttocks and three boils on his lower extremities.  It was noted that material drained from a boil in September 2006 was cultured and revealed MRSA.  Examination of the Veteran revealed multiple boils in various stages of healing, which looked to be consistent with MRSA cellulitis.  

A left-sided perianal abscess was drained in January 2007.  A history of MRSA from the right-sided abscess was noted.  Follow-up treatment showed a well healed wound.  It was noted that the Veteran had a slight "ledge" of tissue on the right side that was symptomatic.  The Veteran was advised to wait six months before considering revision of that area.  

In May 2007, the Veteran underwent a VA examination to determine the severity of his service-connected type II diabetes mellitus.  The examiner noted that the Veteran suffered from perianal abscesses and fistulas, which he opined were a complication of the Veteran's diabetes.  The examiner indicated that the Veteran's diabetes was poorly controlled, which caused difficulty in healing and clearing of infections.  Based on the May 2007 VA examination, the RO awarded service connection for a perianal abscess and fistula, secondary to the Veteran's service-connected diabetes mellitus.  

In June 2007, the Veteran submitted a formal application for entitlement to individual unemployability due to service-connected disability (TDIU).  VA treatment records show that the Veteran continued to be treated for a perirectal abscess and fistula.  In April 2008, he underwent a VA examination for the purposes of determining employability.  It was noted that the Veteran was positive for MRSA and had numerous sores on his scalp.  Continuing problems with his perirectal abscess and fistula were indicated, as was future surgical treatment.  The examiner stated that the Veteran's diabetes appeared to be out of control, with numerous complications.  The examiner opined that the Veteran was unemployable, in part, due to his perirectal issues that caused difficulty sitting or standing for any amount of time.  In April 2008, the RO granted entitlement to TDIU.  

In August 2009, the Veteran filed an application for compensation under the provisions of 38 U.S.C.A. § 1151.  In support of his claim, he Veteran reported that he had a colonoscopy at the Columbia VAMC in May 2005.  He stated that there were more than 20 other veterans there for the same procedure and that he was the second to last patient to be seen.  He indicated that approximately one week after the procedure, he developed a painful lump on his inner right buttock.  The Veteran stated that since that time, he has undergone four operations to treat perianal abscesses.  The Veteran indicated that he did not suffer from perianal abscesses prior to his May 2005 colonoscopy and stated his belief that the colonoscopy led to the development of his perianal abscesses, alleging that there was "no way that the equipment used to perform the colonoscopy . . . could be properly cleaned after each colonoscopy performed on May 5th 2005."  

In September 2009, the agency of original jurisdiction (AOJ) obtained a VA medical opinion in connection with the Veteran's claim for section 1151 compensation.  The clinician reviewed the claims folder, noting treatment for symptomatic hemorrhoids in 2003.  As to the May 2005 colonoscopy, the clinician found no abnormalities in the report of that procedure.  He noted that shortly after the colonoscopy, the Veteran began to suffer from perirectal abscesses and subsequent fistula formation and has since undergone a number of procedures due to perirectal complications.  The clinician stated, however, that the colonoscopy was performed according to current standards, the preparation was adequate, and the preoperative preparations were carried out without any complications.  The clinician could find no evidence that the Veteran sustained additional disability due to any error in the colonoscopy procedure that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the May 2005 colonoscopy.

As to the Veteran's claim for section 1151 compensation for recurrent perianal abscesses and fistulas as a disability caused by his May 2005 colonoscopy, the Veteran is already in receipt of service-connected compensation specifically for perianal abscess/fistula, which the RO found was secondary to his service-connected diabetes mellitus.  Thus, even if the evidence suggested that this problem was caused by the colonoscopy, because the Veteran already is receiving compensation for his perianal abscess/fistula on the basis that it is a service-connected disability, he cannot also receive additional compensation for this same disability under the provisions of 38 U.S.C.A. § 1151.  This would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14 (2011); see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has considered the Veteran's argument, raised during his July 2010 RO hearing, that any perianal abscess and fistula cannot be related to his diabetes because his diabetes has been under control for two years and he is still experiencing perirectal complications.  Regardless, however, of the Veteran's argument, the fact remains that he is already in receipt of VA disability compensation for his perirectal complications.  Indeed, the Veteran has been found to be unemployable and is in receipt of TDIU based, at least in part, on his recurrent perianal abscesses and fistulas.  (There is no indication from the evidence of record or the Veteran's own statements that he is seeking section 1151 compensation for abscesses not already considered part of his service-connected disability.)  

Accordingly, because the claimed residuals of perianal abscess/fistula are already service connected, they may not also be compensated "as if" service connected under 38 U.S.C.A. § 1151.

As to any other alleged residual disability, there is simply no evidence, other than the Veteran's unsubstantiated assertions, to show that the Veteran has additional disability that was caused by the May 2005 colonoscopy procedure.  As noted above, to obtain benefits under 38 U.S.C. § 1151(a), there must be evidence of a qualifying additional disability that was caused by the treatment furnished by VA.  

Here, the Veteran has proffered his theories of causation, which are that the equipment used to perform the colonoscopy was not properly cleaned prior to the procedure and that during the procedure, he was pinched or pierced internally, which allowed for bacteria to spread into his right buttock.  However, the VA clinician who reviewed the May 2005 colonoscopy report found that the colonoscopy was performed according to current standards and without complication.  Although the Veteran conjectures that that there was "no way" that the equipment used to perform the procedure was properly cleaned, there is no evidence to support the Veteran's belief.

Further, the Board notes that the Veteran was not diagnosed as having MRSA until September 2006, more than a year after his May 2005 colonoscopy.  A January 2007 VA treatment record shows a history of MRSA associated with the Veteran's right-sided perirectal abscess.  Additionally, a December 2003 VA treatment note shows that the Veteran presented with a rash on his scalp that he had had on and off for many years.  Examination of the Veteran revealed some pustules and papules at the area of the hair follicles in the posterior aspect of the scalp.  The assessment was chronic, recurrent folliculitis.  Moreover, to the extent that the Veteran has undergone any skin grafting, it appears from his statements that the grafting was related to treatment for his perianal abscess/fistula.

In sum, the Board finds there to be no objective evidence to suggest that the Veteran suffers from any disability that was caused by his May 2005 colonoscopy procedure, even the perirectal abscess/fistula.  Merely showing that the Veteran currently has disabilities that did not exist prior to his May 2005 colonoscopy does not establish causation.  In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of a May 2005 colonoscopy is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


